RICHARDS, J.
These cases, though not related in any way, were disposed of in one opinion. Each case was tried to a jury and in each the motion for a new trial was overruled and judgment rendered on the verdict. No. 198 judgment wa rendered on Dec. 5, 1924 and in 199 on Dec. 8, 1924.
On Dec. 29, 1924 the order overruling the motion for a new trial was overruled and set aside in each case, but no order was issued setting aside the judgments. Feb. 7, 1925 motion for a new trial was again overruled and judgment rendered on the verdict in each case. Error was prosecuted and the Court of Appeals held:
Judgments rendered on Dec. 5th and 8th 1924 have never been set aside and are still in force. Proceedings in error were commenced on the 21st and 25th of March 1925, respectively; which would be 106 and 107 days after rendition of judgment. Under Wyant v. Russell, 107 OS. 167, proceedings in error not having been brought within the time limited by statute, the cases were dismissed for want of jurisdiction.